Citation Nr: 1224224	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  01-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a cervical spine disability.  

2.  Entitlement to an increased (compensable) evaluation for anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from March 1973 to March 1974.  

By rating action in December 1996, the RO, in part, denied service connection for a cervical spine disability.  The Veteran and her representative were notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2000 decision by the RO which, in part, found that new and material evidence had not been submitted to reopen the claim for a cervical spine disability and denied a compensable evaluation for anemia.  

The Board remanded the issues on appeal for additional development in March 2002, April 2007, and August 2010.  

The issue of an evaluation in excess of 10 percent from December 19, 2011 for anemia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a cervical spine disability was finally denied by an unappealed rating decision in December 1996.  

2.  The evidence received since the December 1996 RO decision is essentially cumulative or redundant and, by itself or in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claim of service connection for a cervical spine disability.  

3.  For the period prior to December 19, 2011, the preponderance of the evidence shows that the Veteran's anemia was not manifested by hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.

4.  From December 19, 2011, the Veteran was shown to have hemoglobin of less than 10gm with findings such as easy fatigability, headaches, and dyspnea.  


CONCLUSIONS OF LAW

1.  The December 1996 RO decision which denied service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim of service connection for a cervical spine disability.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000); 38 C.F.R. §§ 3.156, 20.1105 (2011).  

3.  For the period prior to December 19, 2011, the criteria for a compensable evaluation for anemia were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.117, Diagnostic Code 7700 (2011).  

4.  From December 19, 2011, the criteria for a 10 percent evaluation, and no higher, for anemia have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.117, Diagnostic Code 7700 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of this claim, the Board is required to ensure that the VA's duty to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran's claim was received by VA prior to the enactment of VCAA, and she was not provided with appropriate notice in accordance with the duty to notify provisions of VCAA.  However, this is not prejudicial to the Veteran, as she was subsequently provided adequate notice, the claims were readjudicated and supplemental statements of the case (SSOC) were promulgated, most recently in November 2011.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III]; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  To the extent that the notice in this case is deemed to be deficient under VCAA, based on the communications sent to the Veteran and her representative over the course of this appeal, she clearly has actual knowledge of the evidence she is required to submit in this case and, based on her contentions as well as the communications provided to her by VA, it is reasonable to expect that she understands what is needed to prevail.  

Further, the Veteran and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Under the circumstances of this case, the Board finds that the Veteran is not prejudiced by moving forward with a decision on the merits of her claim, and that VA has complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the holdings in Dingess/Hartman, 19 Vet. App. 473 (2006).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  





Finality

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, before reaching the merits of the Veteran's claim for a cervical spine disability, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for a cervical spine disability was finally denied by the RO in December 1996.  There was no appeal of that rating decision.  Further, although the Federal Circuit has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim, see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011), here the Board notes that there was no new and material evidence physically or constructively received within one year of the December 1996 RO decision.  See 38 C.F.R. § 3.156(b); Bond.  Thus, the December 1996 rating decision was not appealed and is final. 38 C.F.R. § 7105.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

With respect to claims requiring new and material evidence, the VCAA states that, "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented."  38 U.S.C.A. § 5103A(f) (West 2002).  Furthermore, the regulation pertaining to the definition of new and material were amended during the pendency of this appeal.  (See 38 C.F.R. § 3,156(a)).  However, this amendment is effective only for claims filed on or after August 29, 2001.  The Veteran's request to reopen her claim was received in August 2000.  Consequently, the current appeal will be decided under the old version of § 3.156(a).  

For claims filed prior to August 29, 2001, new and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

Under pertinent law and VA regulations, as interpreted by the Court, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record at the time of the December 1996 rating decision included the Veteran's service treatment records (STRs), VA medical records from 1988 to 1989, private medical records from 1990 to 1996, and a July 1997 VA examination report.  

The STRs, including the Veteran's service separation examination in March 1974, showed no complaints, treatment, abnormalities or diagnosis for any neck or cervical spine problems.  

The pertinent private medical records included an examination report for a Social Security disability determination, dated in February 1990.  The report showed that the Veteran sustained a cervical spine injury while lifting a patient at work in 1984, and that she was treated conservatively until February 1986, when she underwent surgical repair for posterior herniation at the C5-6 level.  

The July 1997 VA examination report noted the Veteran's history of a cervical spine injury at work in 1984, and subsequent surgery for a ruptured disc in 1986.  X-ray studies showed narrowing disc space at the C5-6 level and mild degenerative changes of the cervical spine.  The diagnosis on VA examination was status post cervical laminectomy for ruptured cervical disc.  

VA medical records show treatment for unrelated maladies from 1988 to 1989.  

The Veteran did not file a notice of disagreement to the December 1996 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of that rating decision.  See 38 C.F.R. § 3.156(b) (2000); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 1996 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  

The evidence added to the record since the December 1996 rating decision includes numerous VA and private medical records, as well as records from the Social Security Administration (SSA).  These all date from the period between 1986 to 2011.  

The private medical records show that the Veteran was treated for cervical spine problems following an injury at work in October 1984, and that she underwent C5-6 posterior root decompression for a ruptured disc in February 1986.  Myelogram and post myelogram CT studies in December 1992, revealed minimal narrowing of the foramina at the C5-6 and C6-7 levels.  

A private report from a physician who treated the Veteran in 1986, dated in July 2000, indicated that the Veteran had done well after the 1986 surgery, but that she suffered a whiplash injury in a motor vehicle accident in 1994, and had chronic neck problems ever since.  An MRI scan in March 2000 revealed disc protrusion/bulging from C3 to C7 disc levels.  

A private medical report for an automobile insurance claim, dated in April 2004, showed that the Veteran was treated for chronic neck and mid-back pain following a motor vehicle accident in April 2004.  

The VA records showed treatment for various maladies on numerous occasions from 1995 to the present, including for periodic neck pain.  Similarly, the November 2009 VA examination report noted the Veteran's history of a cervical spine injury in 1984, and treatment for chronic neck pain since then.  

As a whole, the additional medical evidence does not offer any new or probative information showing that the Veteran's cervical spine disability is related to military service, and is essentially cumulative or redundant of evidence already of record.  The evidence previously considered showed no complaints, treatment, abnormalities or diagnosis for any neck or cervical spine problems in service or until more than nine years after discharge from service, when the Veteran sustained a cervical spine injury at work.  

The evidence added to the record since the December 1996 rating decision shows periodic treatment for chronic neck problems and additional symptoms following a motor vehicle accident in 2004, but does not include any competent or probative evidence that even remotely suggests that her current cervical spine disability is related to service or any incident therein.  Further, the additional evidence includes private treatment records clearly and unambiguously show that the Veteran's cervical spine disability was due to a work related injury in October 1984, and that her neck problems were aggravated by subsequent motor vehicle accidents in 1994 and 2004, and thus are not new and material.  See e.g. August 1986 report of Dr. Daniel L. Hodges.  

In a statement dated in March 2007, the Veteran asserted that her cervical spine disability "may have occurred as a circumstance of service in the course of [her] duties."  In the alternative, she argued that her disability could be due to spasmodic dysphonia or to arthritis that she claims to have had since childhood, or to scoliosis of the spine that she claimed was noted on her service enlistment examination.  In this regard, the Board notes that while the Veteran; at the time of her service separation examination in 1974, reported that she had been diagnosed with arthritis when she was 15 years old, the STRs are completely silent for any complaints, treatment or findings for arthritis in service.  In fact, an x-ray study of the Veteran's lumbar spine in service was within normal limits and showed no evidence of arthritis or scoliosis.  Further, the Veteran specifically denied any history of arthritis or any related symptoms at the time of her service enlistment examination in 1972, and the complete absence of any findings of arthritis, scoliosis or spasmodic dysphonia in service or within one year of service separation, the Board finds that her assertions that she had pre-existing disabilities at service enlistment is not supported by any competent medical evidence, given the basis of the prior denial, and her statements are duplicative of contentions previously offered and thus not new and material.  Thus, a basis to reopen the claim of service connection for a cervical spine disability has not been presented.  

Increased Ratings - In General

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When, as in this case, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

The Veteran is currently assigned a noncompensable evaluation for her service-connected anemia under Diagnostic Code (DC) 7700.  Under that code, anemia with hemoglobin 10gm/100 ml or less, asymptomatic, is rated noncompensably (0 percent) disabling.  Anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months), is rated 70 percent disabling.  Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to DC 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117.  

Another potentially applicable rating code is DC 7716, which provides for a 10 percent rating for aplastic anemia requiring continuous medication for control.  However, this rating code is not applicable to the facts in this case, as the Veteran has pernicious anemia, not aplastic and, moreover, does not require continuous medication.  

The medical evidence consists of private and VA treatment records from 1999 to December 2011, and a December 2010 VA examination report.  While the reports showed that the Veteran was seen on numerous occasions for various maladies, all laboratory studies prior to December 2011, failed to show a hemoglobin of 10gm or less at anytime during the pendency of this appeal, including the one year period prior to receipt of the Veteran's claim in August 2000.  

When examined by VA in December 2010, the Veteran reported symptoms of fatigue, headaches, lightheadedness, dyspnea and weakness, and had a history of hypertension and anemia.  Laboratory studies showed the Veteran's hemoglobin was 12.1gm, and a slightly elevated white blood count (WBC) of 11.5.  The examiner indicated that the claims file was reviewed and that the lowest hemoglobin reading in the medical reports of record was 10.3gm.  Based on the Veteran's past and current laboratory findings, the examiner opined that she did not have clinically significant anemia.  

Additional VA laboratory studies in September 2011, showed the Veteran's hemoglobin was 10.6gm.  However, when evaluated by VA on December 19, 2011, the Veteran's hemoglobin was 9.7gm.  

From the evidence set forth above, the Veteran's service-connected anemia should remain rated as noncompensable, up until the date of the VA outpatient evaluation on December 19, 2011.  Prior to this evaluation, the medical evidence of record showed the Veteran's hemoglobin levels were above the minimum level for the assignment of a 10 percent rating.  When evaluated for VA outpatient purposes in December 2011, however, the Veteran's hemoglobin levels had lowered to 9.7, well within the ambit of what qualifies for a 10 percent evaluation.  See 38 C.F.R. § 4.117, DC 7700.  Based on the evidence of record, the Board finds that a 10 percent evaluation and no higher, for anemia is warranted from December 19, 2011, the date of a VA outpatient note that first showed compensable symptomatology under the rating criteria discussed above.  

Additionally, in view of the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether the Veteran was entitled to staged ratings for her anemia.  However, upon review of all the evidence of record, the Board finds that at no time prior to December 19, 2011, was the Veteran's anemia shown to meet the criteria for a compensable evaluation.  Id.  See also Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, a 10 percent evaluation, and no higher, is assigned for the Veteran's anemia from December 19, 2011.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplates the severity of the Veteran's anemia and that there is no objective evidence of any additional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's anemia and referral for consideration of extraschedular rating is not warranted.  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for a cervical spine disability, the appeal is denied.  

Prior to December 19, 2011, a compensable rating for anemia is denied.  

An increased evaluation to 10 percent for anemia is granted from December 19, 2011, subject to VA laws and regulations pertaining to the payment of monetary benefits.  


REMAND

In a letter received in January 2012, the Veteran asserted that recent VA laboratory studies that had not been submitted to the Board revealed that her anemia had worsened and requested that her appeal be remanded to obtain those records.  However, later that month, the Veteran submitted copies of the VA laboratory studies in question.  Those records did, indeed, show a change in hemoglobin levels that was commensurate with the criteria for a compensable evaluation and formed the basis for the current grant.  However, in light of the Veteran's request, the Board is compelled to remand the appeal to the RO for consideration of an evaluation in excess of 10 percent since December 19, 2011.  

In addition, given the apparent worsening of the Veteran's anemia, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, for this reason as well, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be asked to provide the names and addresses of all medical care providers who treated her for anemia since December 2011.  Thereafter, the AMC should attempt to obtain treatment records from all identified sources not already of record, including any VA treatment records, and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination of her anemia.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinions expressed.  The examiner should determine whether the Veteran currently has anemia (to include providing a HGB (g/dl) level).  The examiner should also determine whether the Veteran's service-connected anemia has caused any additional symptoms or complications to include, but not limited to, dementia, peripheral neuropathy, weakness, easy fatigability, headaches, shortness of breath, dyspnea on mild exertion or at rest, cardiomegaly, tachycardia, syncope, congestive heart failure, and any psychiatric or somatic impairment.  All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the merits of the claim for an evaluation in excess of 10 percent from December 19, 2011.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


